206 F.2d 344
KLUGEv.UNITED STATES et al.
No. 6591.
United States Court of Appeals Fourth Circuit.
Argued June 11, 1953.
Decided July 24, 1953.

Clement L. McEachern, Greenville, S. C., for appellant.
E. P. Riley, Greenville, S. C., for appellees, Fred, Harold F. and Herbert W. Kluge.
No argument or brief for appellee United States.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal in a National Service Life Insurance case in which the widow of the insured claims the proceeds of the policy against the father and two minor brothers of the insured who were named as beneficiaries. Insured was married about three months prior to his death. There is evidence that after his marriage he said that he intended to change his policy so as to make his wife the beneficiary thereunder, but there is no evidence of any affirmative act on his part directed to that end. The judgment of the District Court holding that no change of beneficiary had been effected and granting recovery to the named beneficiaries must accordingly be affirmed. See Bradley v. United States, 10 Cir., 143 F.2d 573, certiorari denied 323 U.S. 793, 65 S.Ct. 429, 89 L.Ed. 632; Roberts v. United States, 4 Cir., 157 F.2d 906, certiorari denied 330 U.S. 829, 67 S.Ct. 870, 91 L.Ed. 1278; Coleman v. United States, 85 U.S.App.D.C. 145, 176 F.2d 469, 471; Butler v. Butler, 5 Cir., 177 F.2d 471.


2
Affirmed.